Citation Nr: 0018846	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-10 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for anxiety neurosis prior to January 16, 1998.

2.  Entitlement to an increased evaluation for anxiety 
neurosis, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter E. Baer, Attorney at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

The current appeal arose from a September 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The RO denied entitlement 
to an evaluation in excess of 30 percent for anxiety 
neurosis, and a TDIU.

In January 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for anxiety neurosis effective from 
January 16, 1998.

In June 1999 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
actions.  

In January 2000 the RO denied entitlement to an evaluation in 
excess of 30 percent prior to January 16, 1998, and an 
evaluation in excess of 50 percent on and after January 16, 
1998 for anxiety neurosis.  The RO also affirmed the prior 
denial of entitlement to a TDIU.

In April 2000 the RO denied entitlement to service connection 
for ulcerative colitis, and for chronic fatigue syndrome as 
secondary to ulcerative colitis.  In May the veteran filed a 
notice of disagreement with the above determination.  The 
April 2000 determination of the RO is addressed in the remand 
portion of this decision.

Additional nonpertinent medical evidence referable to other 
disorders was received in May 2000.  As this documentation is 
not related to the issues prepared and certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and any developmental/adjudicative 
action deemed appropriate.

The issue of entitlement to a TDIU is addressed in the remand 
portion of this decision.



FINDINGS OF FACT

1.  Prior to November 7, 1996, anxiety neurosis was 
productive of no more than definite social and industrial 
impairment, and the veteran was able to obtain and maintain 
gainful employment.

2.  From November 7, 1996 through January 15, 1998, anxiety 
neurosis remained productive of no more than definite social 
and industrial impairment, or of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events) (old or new criteria); and the 
veteran remained able to obtain and maintain gainful 
employment.

3.  On and after January 16, 1998 the veteran's anxiety 
neurosis more nearly approximates severe social and 
industrial impairment.

4.  On and after January 16, 1998, the veteran's anxiety 
neurosis has not been shown to be productive of virtual 
isolation, totally incapacitating psychoneurotic symptoms, 
demonstrable inability to obtain or retain employment, or 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for anxiety neurosis prior to November 7, 1996 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9400 (effective prior to November 
7, 1996).

2.  The criteria for an evaluation greater than 30 percent 
for anxiety neurosis from November 7, 1996 to January 15, 
1998 have not been met.  38 U.S.C.A. §§ 1155, 5107;  38 
C.F.R. §§ 4.7, 4.132, Diagnostic Code 9400 (effective prior 
to November 7, 1996);  38 C.F.R. § 4.130, Diagnostic Code 
9400; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).

3.  The criteria for an in creased evaluation of 70 percent 
for anxiety neurosis on and after January 16, 1998 have been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996); 
38 C.F.R. § 4.130, Diagnostic Code 9400; 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996) (effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In addition to an anxiety neurosis service-connection is also 
in effect for irritable bowel syndrome evaluated as 10 
percent disabling and hemorrhoids, postoperative evaluated as 
noncompensable.  The combined schedular evaluation is 
currently 60 percent.

Service medical records show the veteran was treated for 
acute situational reaction manifested by depressed mood, 
weight gain, irritability, feelings of worthlessness, 
colitis, moderately severe, becoming severe.

A September 1970 VA special psychiatric examination concluded 
in a diagnosis of anxiety neurosis.

The RO granted entitlement to service connection for anxiety 
neurosis with assignment of a 30 percent evaluation in 
December 1970.

A June 1987 VA psychiatric examination report shows the 
veteran was working as a word processor.  She had two part 
time jobs that allowed her to earn a full time equivalent 
salary.  

A VA Form 21-527 income-net worth and employment statement 
shows that the veteran had completed two years of college.  

A November 1989 VA psychiatric examination shows the veteran 
had worked as a medical transcriber at the Oregon Sciences 
Health University.  She had been there for 4 1/2 years.  She 
noted that when not working she slept between 12 to 14 hours.  
She tried to maintain a hobby of staining glass.  

A November 1995 VA psychiatric examination report shows the 
examiner had access to the veteran's claims file.  The 
veteran was currently employed as a care giver over the prior 
year.  She noted that she liked her job but thought it was 
low paying.  She worked full time.  Prior to that she had 
worked as a transcriptionist for many years.  She quit that 
job due to a change in management and tendinitis of both 
shoulders.  She indicated that she had to quit the job 
because of the pain due to the tendinitis.  She presently 
lived alone and rented a place.  She was not in a 
relationship.  She stated that she was not an anxious person.  
She denied being an irritable individual, but was rather 
mellow.  When at work her mood was good.  

At home she felt depressed and anxious over her money 
situation.  Her appetite was normal.  She was able to enjoy 
things.  Her interests were reading and writing, with which 
she spent a fair amount of time.  Socially she had some 
acquaintances, and one good friend.  She had irritable bowel 
syndrome that was under fair control.  She worked evenings 
and tried to eat a big meal at that time.  She was able to 
keep it fairly stable with that regimen.  

On mental status examination she was casually and neatly 
dressed.  She was pleasant and cooperative, and in no 
apparent distress.  She was friendly and engaging during the 
interview.  She had a broad range of affect.  Speech was 
normal in rate and volume.  Thought process was linear and 
sequential.  

Thought content was negative for any obvious psychotic 
symptoms.  She was fully alert and oriented.  There were no 
cognitive deficits.  Global assessment of functioning (GAF) 
was 80.  

A November 1995 VA social and industrial survey shows the 
veteran worked as a nurse assistant with the elderly.  She 
had worked as a medical transcription person for many years 
prior to that time.  In 1993 she began having severe shoulder 
pain, tinnitus, overuse syndrome-carpal tunnel syndrome.  She 
was unable to continue the transcription work.  Her treating 
physician advised her to terminate this type of employment.  
She was taking some cross training, after which she began 
working as a nurse's assistant for the elderly.  She enjoyed 
this job.  She went to the movies at least once every two 
weeks, read and enjoyed writing, to include writing a couple 
of short stories and a novel the previous year.  She spent 
the majority of the time alone.  She ran occasionally and was 
physically capable.  

She spent most of her time at work with other people.  She 
had not been hospitalized for psychiatric reasons, nor was 
she on any psychiatric medications.  She was followed on an 
as needed basis for thyroid problems.  She was described as 
pleasant.  She appeared to suffer from depression primarily 
from changing employment and decrease in financial status.  
It appeared that due to her anxiety neurosis and depression, 
she was unable to obtain employment that would help her 
become more financially stable.  She experienced shoulder 
pain daily.  She appeared severely socially impaired, and 
moderately to severely industrially impaired.  

In December 1995 the RO granted entitlement to an increased 
evaluation of 30 percent for anxiety neurosis effective 
October 5, 1995.  

On July 5, 1996, the RO received the veteran's claim for an 
increased evaluation for anxiety neurosis and a TDIU.  

An August 1996 VA psychiatric examination report shows the 
veteran reported a history of working as a secretary in 
medical transcription for many years.  She developing carpal 
tunnel syndrome and tendinitis in the hands and in the 
shoulders.  

Her doctor told her to take time off from work to recover, 
and then to train for a different kind of career.  She 
reported being out of work for one year until six months 
earlier.  In the last three months of that year she went to 
school full time to become a certified nurse's aide.  She 
graduated from the course, but was turned down by the State 
licensing board.  She did not explain why they would not 
grant her a license.  Since she was unable to get the 
license, she had been working for the past two months as a 
temporary file clerk.  She was nervous and on edge all of the 
time because of a bowel problem.  She attributed all of her 
anxiety symptoms to her bowel trouble.  After work she was 
tired.  She took medication for a hypothyroid condition.  She 
was able to sleep well.  

The veteran's mood had been down primarily because of 
financial stress.  She had occasional crying spells.  Her 
hobby was writing short stories.  She did a lot of reading.  
She had no social life because she could not afford to do 
things.  She had one close friend.  She was too tired to 
consider dating.  In the past she had boyfriends, but 
currently her whole life was concerned with making a living.  
She handled some of her frustration by working out and 
swimming, which was also good for her shoulders.  Regarding 
irritable bowel syndrome, it depended upon what she was 
doing.  If she was just doing filing and low stress working 
by herself she was okay.  She still had pain in her shoulders 
and hands, but nothing like it was before taking the year 
off.  

On mental status evaluation the veteran was described as a 
neatly and casually dressed individual.  She was cooperative 
and pleasant.  A moderate expression of anger was noted, but 
none of the paranoid tinge that had been noted by an earlier 
examiner.  During the examination her mood was moderately 
depressed.  Affect was constricted.  Stream of talk was 
normal in rate and volume.  There was no gross thought 
disorder.  There was no impairment of cognitive functions.  
Insight and judgment were fair to poor.  She was considered 
competent to manage her financial affairs.  Regarding 
employment, she had been working full time for the past two 
months, but was in a very low pressure and low stress job 
situation.  Because of her bowel and psychological symptoms 
she would not be able to work in a job situation that was 
more high level or had more pressure.  

An August 1996 VA social and industrial survey shows the 
veteran continued to live alone.  She had only a few 
relationships, typically with co-workers.  She was employed 
full time (40 hours a week) as a file clerk working as a 
temporary out of the Kelly Agency.  Her depression was 
associated with debt, as well as shoulder pain and job 
choices.  She denied any problems with short term memory.  
She denied any problems with concentration.  She was 
described as a neatly but casually dressed individual.  Her 
estimated intelligence was average.  Her permanent 
appointment to the U.S. Postal Service was as a maintenance 
person.  She also cleaned and fixed small items.  She stated 
that she was offered a promotion, but felt that additional 
stress would not be good for her health.  

VA conducted a special psychiatric examination of the veteran 
on January 16, 1998.  The veteran reported that she had been 
employed with the United States Post Office for the past six 
months.  She was offered an advancement but had to turn it 
down because of the stress level involved.  Her current job 
was described as a permanent appointment as a maintenance 
person.  She worked days, and not only cleaned, but fixed 
small things.  She was about $26,000 in debt due to having 
had to take off a year due to physical problems.  

On mental status examination motor behaviors were somewhat 
restless but cooperative and friendly, although at times 
defensive.  Mood was euthymic.  The veteran showed some 
evidence of paranoid thinking' however, this was not 
developed to a paranoid level.  She turned downed a 
psychological evaluation.  She denied any homicidal ideation, 
with rare suicidal ideation.  She was capable of remembering 
four for four words at the immediate level, five minute, and 
fifteen minute recall periods.  She had some difficulty doing 
serial 7's and had to be continually encouraged to finish the 
task, missing three out of seven numbers.  

The veteran was capable of remembering seven digits forward 
and four digits backward, which was within normal range.  She 
could remember three United States Presidents stating that 
she was not a political person.  

When trying to abstract proverbs, her thought processes 
became somewhat loose and tangential.  She was capable of 
doing all similarities.  The examiner noted it would appear 
to him that she had a personality disorder which had been 
slowly worsening, bordering on a schizotypal personality, but 
not quite meeting the criteria.  

The examiner noted that when reviewing the veteran's military 
records he saw that she was diagnosed as having an urge to 
defecate when in a stressful situation.  At one time it was 
at a level where she had to go to the bathroom twelve to 
thirteen times a day.  The examiner recorded that a person 
with this type of problem gradually builds her life around 
the need to have a bathroom that is close to her.  It was 
fairly common for a social phobia to develop as the person 
becomes more and more worried about having something 
humiliating happen to her when she is around other people.  
It was not uncommon for such people to become more isolative 
and to have difficulty maintaining normal work routines.

The examiner noted that in trying to sort through the 
physical and mental aspects of the veteran's difficulties, he 
noted that she did not meet the strict criteria for a 
generalized anxiety disorder; however, it would appear that 
she meets the criteria for an anxiety disorder not otherwise 
specified, as well as a possible social phobia.  She denied 
experiencing undue anxiety other than that which was related 
to her general physical problems.  She very strongly believed 
that the only way she can keep control over these problems is 
to engage in severe dietary rules and to avoid any and all 
stress in her life.  This included stressors brought on by 
people whom she generally found to be untrustworthy.  The 
examiner recorded that she had severely limited her life in 
an attempt to cope with complex psychosomatic intertwining of 
the irritable bowel syndrome, and the anxiety that she 
experienced as a result of her fear of not being able to get 
to a bathroom in time should she be under stress.  

The pertinent diagnoses were anxiety disorder, not otherwise 
specified, secondary to irritable bowel syndrome, and 
possible social phobia; and possible personality disorder 
developing over time.  

The examiner recorded that the veteran was facing fairly 
severe financial problems, and had had a hard time holding 
down a job that was stress free enough to meet her physical 
needs for at least the last two years.  The examiner noted 
she was socially isolated.  The GAF was 45-55.

On a follow-up psychiatric evaluation in October 1999 it was 
noted that the veteran was currently employed by the U.S. 
Post Service.  Her position there was that of a custodian, 
and she had been in the same position since starting.  She 
felt this was well below her capabilities, and in fact had 
been offered better jobs, but had turned them down.  The 
reason for this was her anxiety about the inability to 
control her bowels and the need to be both near a bathroom 
facility and to be able to stop what she is doing to get 
there.  She felt that higher paying, better jobs would make 
it more difficult for her to do this.  Prior to working in 
the Post Office she worked for about 12 years at the Oregon 
Health Sciences University as a medical transcriptionist. 

She essentially had no close friends with whom she 
associated.  She lived alone, and did not engage in any 
significant social activities.  Her main contact was with 
three cats which she was very fond of.  She liked to watch 
movies, and enjoyed writing short stories, all of which she 
did in a setting in which she had control over her need to go 
to the bathroom.  She had never been married, and was not 
involved with anyone at the present time. 

On mental status examination the veteran was dressed 
appropriately.  She was neatly groomed, easy to talk with, 
and displayed no abnormalities of speech.  She appeared to be 
her stated age of 50 years, and was entirely cooperative 
throughout the evaluation.  Her thoughts were intact.  There 
was no evidence of hallucinations, delusions, loose 
associations, flight of ideas, tangential or circumstantial 
thoughts.  She denied paranoid ideation or feelings of 
grandiosity. 

Her mood was euthymic at the time of the evaluation, but she 
described frequent episodes of depression.  She denied 
feeling suicidal at the present time, but had had thoughts in 
the past.  Her cognitive functioning was intact.  She was 
oriented, attentive, and displayed no abnormalities of memory 
or judgment.  

Her fundamentals of information were compatible with her 
educational and psychosocial background.  Diagnosis was 
anxiety disorder not otherwise specified, associated with 
chronic bowel problems.

The examiner noted the veteran was socially isolated.  She 
continued to feel considerable anxiety regarding her 
financial status and inability to improve that.  She had 
chronic problems in social settings related to her ulcerative 
colitis.

The GAF was 50.  She had serious impairment in social and 
occupational functioning relating to her anxiety associated 
with her intestinal difficulties.  Her need to be near a 
bathroom to avoid embarrassment dominated her life. 

The examiner noted that the examination revealed essentially 
the same history and symptom complex as described in the 
records of the previous examination January 16. 1998.  The 
veteran met the DSM-IV criteria for the diagnosis of anxiety 
disorder not otherwise specified.  It was noted that she 
would have met the criteria for generalized anxiety disorder 
except that she had developed ways to control the worry, and 
no longer found that difficult.  She had struggled with 
intestinal difficulties for many, many years, and had 
experienced considerable embarrassment at times with episodes 
of diarrhea and the urgent need to defecate in uncomfortable 
social situations.  

It was noted that as a consequence, the veteran had adapted 
her entire life around this need in an effort to control her 
anxiety.  This was at the present time severely inhibiting 
her as far as any advancement in her work, and required that 
she maintain the lowest level of employment possible so that 
she was free to attend to her physical needs.  She was 
described as socially isolated for the very same reasons.  
There was no evidence of other major psychiatric disorders at 
that time.  There were references in her past records to 
paranoid ideation, but this was not present now.  At the time 
of the examination, the veteran was considered competent to 
handle her own finances. 



Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1999). 

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
anxiety neurosis, formerly as set forth in 38 C.F.R. §§ 
4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125-
4.130).  See 61 Fed. Reg. 52695-52702 (1996).  The RO has 
evaluated the veteran's psychiatric disability under both the 
prior and newly-revised criteria.  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Under 38 C.F.R. § 4.129 in evaluating impairment resulting 
from a ratable psychiatric disorder, social inadaptability is 
to be evaluated only as it affects industrial adaptability.  
The principal of social and industrial inadaptability as the 
basic criterion for rating disability from the mental 
disorders contemplates those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e. which produce impairment of earning 
capacity.  

The examiner's classification of the disease as mild, 
moderate or severe is not determinative of the degree of 
disability but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9400 
(1996), in effect through November 6, 1996, a 10 percent 
disability evaluation for the veteran's service-connected 
psychiatric disability encompassed situations where there was 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.

A 30 percent evaluation was warranted where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent disability evaluation for anxiety neurosis 
encompassed situations where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation is to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment. 38 C.F.R. Part 4, Codes 9400 and 
9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large.  VAOPGCPREC 9-93.  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

In order to address issues noted in the Court's decision in 
Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  Under the new 
regulation, the evaluation criteria have substantially 
changed, focusing on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe or total.

Under the revised criteria of Diagnostic Code 9400, effective 
from November 7, 1996 (codified at 4.130), a psychiatric 
disability which is productive of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.



A 30 percent evaluation is assigned where there is disability 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent disability evaluation encompasses anxiety 
neurosis manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

The "new" rating criteria permit a 70 percent rating for 
the veteran's disability where there is the following 
disability picture: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.


The amended rating criteria permit a 100 percent rating for 
the veteran's disability where there is the following 
disability picture: Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board notes that where a law or regulation changes after 
the claim has been filed or reopened before administrative or 
judicial process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991).  
However, the revised regulations are not lawfully effective 
prior to the effective date of the legislation.  38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 465 (1997); 
VAOPGCPREC 3-2000.

A GAF score of 80 corresponds with only slight impairment of 
social and occupational functioning.  See Carpenter v. Brown, 
8 Vet. App. 240 (1995).  A GAF of 50 (actually the range of 
scores from 41 to 50) is for "[s]erious symptoms (e.g. 
suicidal ideation, server obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (1994), cited in Richard v. Brown, 
9 Vet. App. 266 (1996).  A GAF score of 55 to 60 is for 
"moderate difficulty in social, occupational, or school 
functioning." Diagnostic and Statistical Manual for Mental 
Disorders, 4th ed. (1994), as cited in Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

Additionally, the Board observes that the new regulations 
specifically state that when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions and the veteran's capacity 
for adjustment during the periods of remission.  

The rating agency shall assign an evaluation based upon all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination. See 
38 C.F.R. § 4.126(a).  When evaluating the level of the 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126(b). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis

Increased evaluation for anxiety neurosis.

Initially, the Board finds that the veterans claim for 
entitlement to an increased evaluation for anxiety neurosis 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
her service-connected anxiety neurosis (that are within the 
competence of a lay party to report) are sufficient to 
conclude that her claim for an increased evaluation is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The record shows that the veteran filed her reopened claim 
for entitlement to an increased evaluation for anxiety 
neurosis in July 1996.  While her claim was pending 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, including anxiety neurosis, 
effective November 7, 1996.  Where the law or regulations 
change while a case is pending, the version more favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the revised regulations are not lawfully 
effective prior to the effective date of the legislation.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 465 
(1997); VAOPGCPREC 3-2000.

The pertinent evidence of record subject to the old criteria 
in effect prior to Prior to November 7, 1996 shows that the 
veteran had episodic attacks of panic and anxiety, and when 
that happened she was prone to have diarrhea.  (A separate 
rating has been established for irritable bowel syndrome.)  
(There is also indication of record showing gastrointestinal 
distress associated with nonservice-connected ulcerative 
colitis that may not be considered in evaluating service-
connected disability.  38 C.F.R. § 4.14.)  It was noted that 
she did not isolate herself, and had friends with whom she 
associated with.  Moreover, her psychiatric symptoms did not 
impair her capacity to work.  

She was generally described as neatly dressed, friendly and 
cooperative.  Affect was appropriate.  Speech was coherent 
and goal directed, without formal signs of thought disorder.  
She was fully oriented in three spheres and demonstrated an 
intact recent and remote memory.  Her grasp of general 
information was above average.  There was no impairment in 
her abilities to abstract or to concentrate.  Formal judgment 
was unremarkable.  She was estimated to be of at least 
average intelligence.

The veteran was noted to have terminated her long term job as 
a medical transcriptionist at a university primarily due to 
upper extremity joint complaints associated with nonservice-
connected overuse and carpal tunnel syndrome and tendinitis.  
However, she was able to successfully transition herself to 
substantially gainful employment finally working on a 
permanent basis for the U.S. Postal service.  The Board 
points out that her private physician advised her to quit her 
long term job as a medical transcriptionist solely due to 
nonservice-connected musculoskeletal disability.  Impairment 
associated with nonservice-connected disability may not be 
considered when evaluating service-connected disability.  See 
38 C.F.R. § 4.14.  The record is without any competent 
medical evidence showing that her service-connected 
psychiatric disability was involved in her decision to quit 
her job at the university which she apparently enjoyed both 
professionally and financially.

Significantly, the Board notes that prior to November 7, 1996 
the evidence reflected a GAF score of 80 contemplating only 
slight impairment of social and occupational functioning.  
See Carpenter v. Brown, 8 Vet. App. 240 (1995

Clearly, the pertinent medical evidence prior to November 7, 
1996, shows that the veteran's service-connected anxiety 
neurosis was productive of no more than definite social and 
industrial impairment.  The record was without competent 
medical evidence reflective of anxiety neurosis that 
encompassed situations where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  


From November 7, 1996 through January 15, 1998, the veteran's 
service-connected psychoneurosis was essentially shown by 
competent medical evidence to have remained stable.  She was 
employed on a full time basis and without evidence of regular 
psychiatric treatment or psychotropic medication.  Her 
anxiety neurosis remained productive of no more than definite 
social and industrial impairment or manifested by no more 
than disability productive of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).

Clearly, whether considering the veteran's psychiatric 
disability under the old or new criteria, the psychiatric 
symptoms are not shown to warrant the assignment of a 
disability evaluation greater than 30 percent.  

As of January 16, 1998, the veteran's psychiatric symptoms 
included evidence of loose and tangential thought processes 
with paranoid thinking.  She continued to feel considerable 
anxiety regarding her financial status, and inability to 
improve that.  Significantly, GAF scores noted on 1998 and 
1999 examinations ranged from between 45 and 55, which 
approximated severe impairment in the appellant's social and 
industrial adaptability.

The Board recognizes that the recent increase in GAF scores 
as first noted on VA psychological examination on January 14, 
1998 must be viewed in light of the overall pertinent record.  
In this regard the Board finds that the VA special 
psychiatric examination conducted on January 16, 1998 
initially demonstrated severe social and industrial 
impairment warranting assignment of the next higher 
evaluation of 70 percent under the previous criteria.  

This January 1998 examination report clearly shows that the 
appellant has been living a marginal existence due to the 
nature and extent of severity of her service-connected 
psychiatric disability.  She is barely meeting her financial 
obligations because she is unable to maintain any job that 
requires any kind of stress.  She has been left to 
concentrate on surviving with the meager salary she is 
earning, and her ability to obtain any meaningful peace of 
mind on a financial basis is permanently frustrated because 
of the gastrointestinal aspects of her psychiatric 
disability.  

The appellant is clearly suffering from anxiety and her life 
style has been severely restricted to maintaining proximity 
to lavatory facilities.  A social phobia has also emerged as 
a clinical manifestation of her psychiatric constellation of 
symptoms.  While the appellant is undoubtedly employed on a 
full time basis, such employment is of such a nature as to 
render her severely financially limited, and thereby forego 
all other normal features of a balanced life style.  Such 
limitations in her efforts to lead a normal life are entirely 
the result of her complex psychiatric symptomatology which 
has considerably narrowed the scope of her social and 
industrial perspective.

It is for the above reasons, and the fact that the veteran's 
psychiatric disposition has been viewed as severe by her 
examiners or competent medical authority that the Board finds 
the evidentiary record supports assignment of the next higher 
evaluation of 70 percent for the appellant's psychiatric 
disability.  The previous criteria are clearly more favorable 
to the appellant.  In view of the fact that the appellant 
meets the previous requisite criteria for a grant of an 
increased evaluation of 70 percent, the Board need not 
explore in detail the reasons why the criteria under the 
amended criteria are not satisfactorily met, and it suffices 
to note that such criteria including irritability, violence, 
neglect of hygiene, disorientation are not shown by the 
evidentiary record.

The Board finds that neither the previous nor the amended 
criteria for a 100 percent evaluation for anxiety neurosis 
have been met.  With respect to the previous criteria, the 
record shows that the veteran, despite that disabling 
manifestations of her psychiatric disability, still maintains 
control of her mental faculties, is not totally isolated in 
her community, and is employed full time.  

With respect to the amended criteria, the Board notes that 
the appellant, despite the disabling manifestations of her 
psychiatric disability, does not suffer from total 
disablement either socially or industrially.  She maintains 
satisfactory control of her mental faculties, is not in 
danger of hurting herself or others, and is employed full 
time.  The evidentiary record to date does not demonstrate 
total impairment under either the previous or amended 
criteria.


Other Considerations

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided the veteran the criteria for assignment of an 
extraschedular evaluation, it did not discuss them at length 
in light of her claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The service-connected anxiety neurosis has not required 
frequent inpatient care, nor has it markedly interfered with 
employment.  Importantly, the Board reiterates that the 
record shows the veteran is employed full time.  Her 
psychiatric disability has not required frequent inpatient 
care.

The 30 percent and 70 percent evaluations during the subject 
periods of time adequately compensate the veteran for the 
nature and extent of severity of her psychiatric disability.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation greater than 30 percent for 
anxiety neurosis prior to January 16, 1998 is denied.

Entitlement to an increased evaluation of 70 percent for 
anxiety neurosis on and after January 16, 1998, is granted, 
subject to the governing criteria applicable to the payment 
of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that when there has been an initial RO 
adjudication of a claim and a notice of disagreement has been 
filed as to its denial, thereby initiating the appellate 
process, the claimant is entitled to a statement of the case, 
and the RO's failure to issue a statement of the case is a 
procedural defect requiring remand.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).  
Additionally, the Board notes that the filing of a notice of 
disagreement is just the first step in the perfection of an 
appeal to the Board, which also requires, as set forth in 38 
C.F.R. § 20.200, a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely Substantive Appeal.  See also 38 U.S.C.A. 
§ 7105 (1999).

In view of the Board's grant of entitlement to an increased 
evaluation of 70 percent for the appellant's anxiety 
neurosis, the issue of whether she meets the requirements for 
a TDIU must again be reviewed by the RO as a present 
determination of this claim may be prejudicial to her 
interests in light of the change in the evidentiary record 
referable to her service-connected disabilities.  Also, 
contemporaneous examinations of the appellant's service-
connected disabilities are required wherein the specific 
issue of whether the appellant has been rendered unemployable 
for VA compensable purposes is addressed by competent medical 
authority.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that she identify the names, 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to treatment of her anxiety neurosis, 
irritable bowel syndrome, and 
hemorrhoids, status post 
hemorrhoidectomy.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
her ability to obtain and maintain 
substantially gainful employment.  

The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by her anxiety neurosis.  If there are 
other psychiatric disorders found, in 
addition to anxiety neurosis, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than 
anxiety neurosis is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
anxiety neurosis, and, if not so related, 
whether the veteran's anxiety neurosis 
has any effect on the severity of any 
other psychiatric disorder.  



Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's anxiety neurosis, the 
examiner should address the following:

(1) the extent to which the veteran's 
ability to maintain effective or 
favorable work and social relationships 
is impaired, with a detailed explanation 
as to what symptoms negatively affect her 
ability to maintain such relationships;

(2) the severity and frequency of 
psychoneurotic symptoms and the effect 
those symptoms have on the veteran's 
occupational reliability, flexibility, 
productivity, and efficiency;

(3) the presence, extent, frequency, and 
duration of periods during which the 
veteran's work is interfered with due to 
psychoneurotic symptoms, with a detailed 
explanation as to what type or types of 
tasks are affected and what symptom or 
symptoms are experienced during such 
periods;

(4) the presence, extent, frequency, and 
duration of periods during which the 
veteran is unable to perform occupational 
tasks due to psychoneurotic symptoms, 
with a detailed explanation as to what 
type or types of tasks the veteran is 
unable to perform, and what symptom or 
symptoms are experienced during such 
periods;

(5) the examiner should indicate whether 
there are any periods during which the 
veteran functions satisfactorily in the 
work place, as demonstrated by, e.g., 
routine behavior, self care, and normal 
conversation.

Following evaluation, the examiner should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from anxiety neurosis.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the her 
occupational and social impairment.  If 
the historical diagnosis of anxiety 
neurosis is changed following evaluation, 
the examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must be asked to provide an 
opinion as to the impact of the veteran's 
service-connected anxiety neurosis, 
irritable bowel syndrome, and hemorrhoids 
on her ability to obtain and retain 
substantially gainful employment, and 
whether they in fact have rendered her 
unemployable.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.

3.  The RO should arrange for a VA 
examination of the veteran by a 
gastrointestinal specialist for the 
purpose of ascertaining the current 
nature and extent of severity of her 
service-connected irritable bowel 
syndrome and hemorrhoids, status post 
hemorrhoidectomy.  


The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.  The 
examiner must express an opinion as to 
the impact of the appellant's irritable 
bowel syndrome and hemorrhoids on her 
ability to obtain and retain 
substantially gainful employment.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  The veteran and his representative 
should be furnished a statement of the 
case regarding the issues of entitlement 
to service connection for ulcerative 
colitis and chronic fatigue syndrome.  
They should be given the opportunity to 
respond thereto as well as instructed as 
to the requirement of filing a VA Form 9 
(Appeal to Board of Veterans Appeals) if 
appellate review is desired.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
accomplished.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development in 
addition to that specified above, the RO 
should readjudicate the issue of 
entitlement to a TDIU.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



